Citation Nr: 0004164	
Decision Date: 02/16/00    Archive Date: 02/23/00

DOCKET NO.  94-32 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an earlier effective date for the payment of 
improved death pension benefits, including the additional aid 
and attendance allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
active service from May 1942 to November 1945, and died in 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1993 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that awarded the appellant improved death pension 
benefits, including the aid and attendance allowance, as 
surviving spouse of the veteran, effective May 1, 1993.  


FINDINGS OF FACT

1.  The appellant's claim is plausible and all relevant 
evidence necessary for the disposition of the appellant's 
appeal has been obtained.

2.  The appellant is first shown to have been entitled to VA 
improved death pension benefits, including the additional aid 
and attendance allowance, in May 1993.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to an earlier effective date for 
the payment of improved death pension benefits, including the 
additional aid and attendance allowance, is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  An effective date prior to May 1, 1993, for the payment 
of VA improved death pension benefits, including the 
additional aid and attendance allowance, is not warranted.  
38 U.S.C.A. §§ 1541, 5107 (West 1991); 38 C.F.R. §§  3.23, 
3.1, 3.271, 3.272, 3.273, 3.400, 3.402 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the Board's June 1998 decision that determined that 
the appellant was considered to have filed a claim for death 
benefits in December 1975, additional development was 
undertaken, in accordance with the Board's remand, relating 
to the appellant's income and unreimbursed medical expenses 
for the period from December 1975 through April 1993.  By 
official letter, dated August 5, 1998, the appellant was 
informed of the need for information regarding her total 
income and the amount of any unreimbursed medical expenses 
she paid for the period from December 1, 1975, through April 
30, 1993.  She was supplied with specific forms so that she 
could provide the requested information.  She was informed 
that when reporting income she should indicate the start and 
stop date of any income source.  The appellant did not 
respond to this request.  

By official letter dated August 5, 1999, she was advised that 
the previous request had been made and that she had not 
replied.  She was informed that her appeal was being returned 
to the Board.  The record indicates that the appellant has 
not responded or provided any information concerning her 
income for the time period from December 1, 1975, through 
April 30, 1993.  

The appellant's representative has requested that additional 
development be undertaken, to include contacting the Internal 
Revenue Service, to attempt to garner information concerning 
the appellant's income during the pertinent time frame.  The 
Board observes that the June 1998 remand requested that the 
RO follow any leads to their natural conclusion.  However, in 
light of the appellant's lack of any response to the August 
1998 and 1999 letter, no additional leads have been 
forthcoming concerning the source of any income she may have 
received from December 1975 through April 1993.  Further, 
with respect to the representative's request that the 
Internal Revenue Service be contacted, the Board observed 
that the appellant could have provided this information and 
that any information received from the Internal Revenue 
Service would relate to taxable income and would not 
necessarily consider all of the appellant's income, including 
any income that might be nontaxable.  

The Board also observes that copies of the letters were 
provided to the appellant's representative and that over one 
year has passed since the initial August 1998 letter was sent 
to the appellant requesting the information.  The record 
reflects that the address on the letters is the same address 
that appears on other correspondence from the appellant and 
that the appellant has continued to provide other income and 
medical expense information relative to her ongoing receipt 
of pension benefits.  On the basis of the above analysis, the 
Board is satisfied that all available relevant evidence that 
may be obtained has been obtained regarding this claim, and 
that no further assistance to the appellant is required to 
comply with 38 U.S.C.A. § 5107(a).  

The effective date of the appellant's award of VA improved 
death pension benefits is the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(c).  As determined in the June 1998 Board decision, 
the appellant's claim for death benefits was considered to 
have been received by VA in December 1975 under the 
provisions of 38 U.S.C.A. § 5105 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.153 (1999).  She was awarded improved death 
pension benefits, including the additional aid and attendance 
allowance, effective May 1, 1993, based upon a telephonic 
communication with the RO in April 1995 being accepted as an 
informal claim.  The appellant requests an earlier effective 
date of February 1991, based on her entrance into a nursing 
home at that time.

Maximum countable annual income rates have been established.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  Payments of any kind 
from any source shall be counted as income for improved death 
pension in the year in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271.  For 
the purpose of determining initial entitlement the monthly 
rate of pension payable to a beneficiary shall be computed by 
reducing the beneficiary's applicable maximum pension rate by 
the beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273.  

While the record reflects that in 1991 the appellant's 
nursing care cost $46 per day, and this unreimbursed medical 
expense could be excluded from the appellant's annual income 
under the provisions of 38 C.F.R. § 3.272(g), the record does 
not indicate what her income was prior to May 1993.  The from 
reflecting her income, submitted by the appellant in May 
1993, indicates that she was in receipt of monthly Social 
Security and Ohio Teachers' Retirement benefits, but does not 
indicate the dates she began to receive these benefits or the 
amount of the benefits prior to May 1993.  An eligibility 
verification report, submitted by the appellant in June 1994, 
does not provide any income information with respect to any 
income the appellant received prior to May 1993, nor does any 
other evidence submitted by the appellant provide information 
relating to her income for the period from December 1975 
through April 1993.  A June 1997 response from the Social 
Security Administration reflects that the appellant began to 
receive widow's benefits in December 1975, but does not 
reflect the amount of those benefits or what her total income 
would have been at that time.  

Regardless of VA regulations concerning effective dates of 
awards, payment of monetary benefits based on an original 
award of pension may not be made for any period prior to the 
first day of the calendar month following the month in which 
the award became effective.  38 C.F.R. § 3.31.  The appellant 
has been awarded improved death pension benefits including 
the additional aid and attendance allowance, effective May 1, 
1993, based upon the RO's acceptance of an April 1993 
telephonic communication as an informal claim.  The appellant 
subsequently submitted the income information in May 1993.  
Based on the record and the governing law and regulations, 
the earliest award of pension to the appellant may be the 
date of claim or the date entitlement arose, whichever is 
later.  With consideration of the foregoing analysis, the 
date of claim is December 1975 and the earliest date that it 
may be determined that entitlement arose is May 1993 since 
this is the first date that sufficient information is 
available to determine whether or not the appellant is 
entitled to VA improved death pension benefits, including the 
additional aid and attendance allowance.  May 1993, the date 
entitlement arose, is later than December 1975, the date of 
claim.  Accordingly, the earliest effective date for the 
payment of improved death pension benefits is May 1993, and a 
preponderance of the evidence is against an earlier effective 
date for the payment of improved death pension benefits, 
including the additional aid and attendance allowance.


ORDER

An effective date earlier than May 1, 1993, for the payment 
of improved death pension benefits, including the additional 
aid and attendance allowance, is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals




 

